13‐235‐cv
Nielsen v. AECOM Technology Corporation


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                          August Term 2013



                                Submitted: November 8, 2013
                                  Decided: August 8, 2014

                                            No. 13‐235‐cv

                        _____________________________________

                                      CHRISTIAN NIELSEN,
                                       Plaintiff‐Appellant,

                                                ‐ v. ‐

                           AECOM TECHNOLOGY CORPORATION,
                                 Defendant‐Appellee,

                              AECOM MIDDLE EAST, LTD.,
                                      Defendant.*
                        _____________________________________

Before:        SACK, HALL, and LIVINGSTON, Circuit Judges.

       Appeal from an order of the United States District Court for the Southern
District of New York (Forrest, J.) granting the defendants’ motion to dismiss in a suit
under the whistleblower retaliation provision created by the Sarbanes‐Oxley Act of


       *
         The Clerk of the Court is directed to amend the caption as set forth above.

                                                  1
2002.  See Pub. L. No. 107‐204, § 806, 116 Stat. 745, 802‐04 (codified as amended at 18
U.S.C. § 1514A).  Following the reasoning of an intervening decision by the United
States Department of Labor’s Administrative Review Board, we conclude that the
standard that we previously employed in a nonprecedential order to analyze such
a claim is invalid.  On the merits of the case before us, we also conclude that Nielsen
failed  plausibly  to  allege  that  he  reasonably  believed,  based  on  non‐trivial
allegations, that he had reported conduct protected by the statute.  Therefore, his
complaint was properly dismissed.

      AFFIRMED.

                                        Daniel J. Kaiser, Henry L. Saurborn,  Kaiser
                                        Saurborn  &  Mair,  P.C.,  New  York,  NY,  for
                                        Plaintiff‐Appellant.

                                        William Roberts, III, John R. Shane, Todd A.
                                        Bromberg, Wiley Rein LLP, Washington, DC,
                                        for Defendant‐Appellee.

DEBRA ANN LIVINGSTON, Circuit Judge:

      We consider the reach of the whistleblower retaliation provision created by

the Sarbanes‐Oxley Act of 2002 (“Sarbanes‐Oxley” or “SOX”).  See Pub. L. No. 107‐

204, § 806, 116 Stat. 745, 802‐04 (codified as amended at 18 U.S.C. § 1514A).  The

district court (Forrest, J.) dismissed the complaint brought by plaintiff‐appellant

Christian Nielsen (“Nielsen”) against AECOM Technology Corporation (“AECOM”)

and its subsidiary, AECOM Middle East Ltd. (“AME”).  The only claim at issue on

appeal  is  Nielsen’s  whistleblower  retaliation  claim  against  AECOM,  which  was



                                          2
dismissed for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6).

       Section 1514A of Sarbanes‐Oxley protects the employees of publicly traded

companies  who  provide  information  or  otherwise  assist  in  an  investigation

concerning  conduct  that  they  “reasonably  believe[  ]  constitutes  a  violation”  of

certain  enumerated  federal  statutes,  any  rule  or  regulation  of  the  Securities  and

Exchange Commission (“SEC”), or “any provision of Federal law relating to fraud

against shareholders.”  18 U.S.C. § 1514A(a)(1).  We consider the proper standard for

analyzing  the  reasonableness  of  Nielsen’s  asserted  belief  that  he  complained  of

conduct  protected  by  the  statute.    The  Department  of  Labor  (“DOL”),  which  is

charged with adjudicating administrative actions brought pursuant to this statute,

recently  abrogated  the  standard  it  had  previously  employed  in  conducting  this

analysis.  We agree with the more recent interpretation, and also conclude that it

deserves, at the least, “respect according to its persuasiveness” pursuant to Skidmore

v. Swift & Co., 323 U.S. 134 (1944).  See United States v. Mead Corp., 533 U.S. 218, 221

(2001).  Accordingly, we hold that the standard applied by the district court, citing

a nonprecedential order from this Court, is invalid.  Reaching the merits of Nielsen’s

complaint, we nevertheless affirm the judgment of the district court.  Applying the


                                             3
correct standard, Nielsen has failed to allege that he reasonably believed, based on

non‐trivial allegations, that he was reporting a violation of any of the enumerated

provisions.

                                       BACKGROUND

       A.  Facts1

       Nielsen  was  employed  by  AECOM2  in  the  position  of  Fire  Engineering

Manager,  where  he  was  tasked,  inter  alia,  with  ensuring  that  his  subordinates’

engineering plans were sufficient under “applicable fire safety standards.”  J.A. 4. 

One of the employees who reported to Nielsen, Naung Hann, allowed fire safety

designs to be marked as approved although Hann had not in fact reviewed them. 

In  March  and  June  of  2011,  Nielsen  brought  his  concern  about  Hann  to  several


       1
         The factual background presented here is drawn from the allegations of Nielsen’s
complaint, which we accept as true for the purposes of our review of a motion to dismiss.
 See Goldstein v. Pataki, 516 F.3d 50, 56 (2d Cir. 2008).
       2
           Nielsen’s  complaint  states  that  he  was  employed  by  “defendants”  –  i.e.,  both
AECOM  and  its  wholly  owned  Middle  Eastern  subsidiary,  AME.    Although  AECOM
disputes  this  contention,  we  must  accept  a  plaintiff’s  allegations  as  true  and  draw  all
reasonable inferences in his favor.  See Gatt Commc’ns, Inc. v. PMC Assocs., L.L.C., 711 F.3d
68, 74‐75 (2d Cir. 2013).  While it may be unlikely that Nielsen was an employee of both
corporations (and we note that his complaint may suggest the reasonable conclusion that
his place of employment was Dubai), we need not rely on this allegation because Nielsen
did not appeal the dismissal of the claim against AME.  We therefore consider Nielsen to
be  an  employee  of  AECOM,  as  this  interpretation  is  most  favorable  to  Nielsen  in  the
current posture.

                                                 4
managers in the Dubai office and “a series of meetings [was] held . . . to discuss Mr.

Hann,” but no action was taken.  J.A. 6.  Consequently, Nielsen told other executives

that  “unless  the  issue  was  definitively  resolved,  he  could  no  longer  work  at

AECOM.”  J.A. 6‐7.  On June 23, 2011, Nielsen was terminated; the complaint alleges

that this action was part of a “continuing effort to coverup [sic] the false approval

of fire safety designs.”  J.A. 7.  Differing explanations – which Nielsen asserts were

pretextual – were given for the termination.

       On June 26, 2011, three days after he was fired, Nielsen complained to David

Barwell, Chief Executive for the Middle East, that the termination was improper, but

Nielsen  received  no  relief.    A  few  weeks  later,  in  July  2011,  Nielsen  contacted

members of AECOM’s global compliance team located in the United States, who

told  him  that  an  independent  investigation  would  be  conducted.    Nielsen  was

informed  in  August  2011  that  the  investigation  concluded  that  there  was  no

wrongdoing and that the termination was justified.  His request for a copy of the

investigative report was denied on grounds of confidentiality.

       B.  Procedural History

       In December 2011, Nielsen filed a complaint regarding his discharge with

DOL.  The DOL Acting Regional Administrator rejected the complaint by letter on


                                             5
January  27,  2012.    Upon  Nielsen’s  objection,  his  complaint  was  reviewed  by  an

Administrative  Law  Judge  (“ALJ”),  who  dismissed  his  complaint  in  May  2012.3 

After commencing an appeal to the DOL Administrative Review Board (“ARB”),

Nielsen filed this lawsuit in the Southern District of New York against both AECOM

and AME in July 2012, as permitted by the statute.4  His sole claim against both

defendants was a whistleblower retaliation claim under Section 806 of the Sarbanes‐

Oxley Act of 2002, codified at 18 U.S.C. § 1514A.  Nielsen claimed that he was fired,

and that the termination was upheld after the internal investigation, “because of his

       3
         The ALJ determined that Nielsen’s complaint failed to state a claim based on the
extraterritorial nature of the conduct alleged.  On appeal to this Court, the parties have
briefed  the  question  of  extraterritorial  application  of  the  whistleblower  retaliation
provision, but because we decide the case on other grounds, we do not reach the issue.
       4
          Under § 1514A, complainants’ first course of action in seeking relief must be to file
a complaint with the Secretary of Labor.  18 U.S.C. § 1514A(b)(1)(A).  If administrative
complainants are unsatisfied with the initial decision, DOL regulations grant them the right
to appeal an ALJ’s findings to the ARB, which “has been delegated the authority to act for
the  Secretary  and  issue  final  decisions”  with  regard  to  §  1514A  complaints.    29  C.F.R.
§ 1980.110(a); see also Delegation of Authority and Assignment of Responsibility to the
Administrative  Review  Board,  75  Fed.  Reg.  3924,  3924‐25  (Jan.  25,  2010).    The  statute
permits complainants to bring suit in federal district court if the Secretary “has not issued
a final decision within 180 days of the filing of the complaint and there is no showing that
such delay is due to the bad faith of the claimant.” 18 U.S.C. § 1514A(b)(1)(B).  Nielsen
appealed the ALJ’s decision to the ARB in June 2012.  Because Nielsen’s ARB appeal was
pending at this point, a final decision of the Secretary of Labor had not issued within 180
days of the filing of the complaint and, accordingly, Nielsen was permitted by statute to
seek de novo review in federal district court.  See id.; 29 C.F.R. § 1980.114.  The ARB closed
Nielsen’s administrative case after receiving notice of his federal lawsuit.  See Nielsen v.
AECOM Tech. Corp., ARB No. 12‐073, 2012 WL 3548189, at *1 (ARB July 6, 2012).

                                                 6
complaints about, and opposition to, [AECOM’s] fraudulent business practices.” 

J.A. 9.

          The district court dismissed Nielsen’s § 1514A claim against AME under Rule

12(b)(2), holding that there was no basis for personal jurisdiction under New York’s

long‐arm  statute.5    Further,  it  dismissed  the  claim  against  AECOM  under  Rule

12(b)(6) on the ground that Nielsen has not plausibly alleged that he engaged in

“protected activity” under § 1514A.  Judgment was entered on December 12, 2012,

and Nielsen filed this timely appeal.

                                     DISCUSSION

          We review de novo the dismissal of a complaint under Rule 12(b)(6), accepting

all allegations in the complaint as true and drawing all inferences in favor of the

plaintiff.  Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013).  Our review of a district

court’s interpretation of a statute, a pure question of law, is also de novo.  United

States v. Delis, 558 F.3d 177, 180 (2d Cir. 2009).

          Under Ashcroft v. Iqbal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” to survive a



          5
       Nielsen did not appeal the Rule 12(b)(2) dismissal of the § 1514A claim against
AME; thus, the claim against AME is not before us. 

                                            7
motion to dismiss.  556 U.S. 662, 678 (2009) (internal quotation marks omitted).  To

state a plausible claim, the complaint’s “[f]actual allegations must be enough to raise

a right to relief above the speculative level.”  Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).  A motion to dismiss should be granted “where the well‐pleaded facts do

not permit the court to infer more than the mere possibility of misconduct.”  Iqbal,

556 U.S. at 679.

                                             I.

       “To safeguard investors in public companies and restore trust in the financial

markets  following  the  collapse  of  Enron  Corporation,  Congress  enacted  the

Sarbanes‐Oxley  Act  of  2002.”    Lawson  v.  FMR  LLC,  134  S.  Ct.  1158,  1161  (2014). 

Among other changes to the U.S. financial regulatory regime, the statute creates the

whistleblower provision pursuant to which Nielsen brings the claim at issue in this

suit.  Section 1514A of Title 18 is intended to “protect[] employees when they take

lawful acts to disclose information or otherwise assist in detecting and stopping

actions which they reasonably believe to be fraudulent.”  Bechtel v. Admin. Review

Bd., 710 F.3d 443, 446 (2d Cir. 2013) (internal quotation marks and ellipsis omitted). 

Specifically, the statute provides that a publicly traded company or its subsidiary

cannot  “discharge,  demote,  suspend,  threaten,  harass,  or  in  any  other  manner

                                             8
discriminate  against  an  employee  in  the  terms  and  conditions  of  employment”

because the employee:

       provide[s]  information,  cause[s]  information  to  be  provided,  or
       otherwise assist[s] in an investigation regarding any conduct which the
       employee reasonably believes constitutes a violation of section 1341
       [mail fraud], 1343 [wire fraud], 1344 [bank fraud], or 1348 [securities
       fraud], any rule or regulation of the Securities and Exchange Commis‐
       sion, or any provision of Federal law relating to fraud against share‐
       holders . . . .

18 U.S.C. § 1514A(a)(1).  To prevail on a claim of retaliation pursuant to § 1514A, the

plaintiff must show that:

       (1) he or she engaged in a protected activity; (2) the employer knew that
       he or she engaged in the protected activity; (3) he or she suffered an
       unfavorable  personnel  action;  and  (4)  the  protected  activity  was  a
       contributing factor in the unfavorable action. 

Bechtel, 710 F.3d at 451.  

       The district court concluded that Nielsen failed to allege that he had engaged

in a protected activity, relying in large part on a 2010 summary order from this

Court for the proposition that a whistleblowing employee’s communications “must

definitively and specifically relate to one of the listed categories of fraud or securities

violations in 18 U.S.C. § 1514(a)(1).”  Nielsen v. AECOM Tech. Corp., No. 12 Civ. 5163,

2012 WL 6200613, at *5 (S.D.N.Y. Dec. 11, 2012) (quoting Vodopia v. Koninklijke Philips



                                            9
Elecs.,  N.V.,  398  F.  App’x  659,  662‐63  (2d  Cir.  2010))  (internal  quotation  marks

omitted).  As set forth below, however, we disagree with the standard on which the

district  court  relied.    That  standard,  set  out  in  this  Court’s  order  in  Vodopia  v.

Koninklijke Philips Electronics, stemmed from a holding of the ARB that the agency

has since repudiated.  We are persuaded by the ARB’s more recent interpretation of

§ 1514A and therefore follow its reasoning.  Nonetheless, on review using the proper

standard, we affirm the district court’s judgment and conclude that Nielsen has not

plausibly alleged that he engaged in an activity protected by the statute.

                                              II.

       In  our  administrative  scheme,  courts  generally  will  defer  to  an  agency’s

interpretation of a statute if (1) “Congress has not directly addressed the precise

question  at  issue”  and  (2)  the  agency’s  construction  “is  based  on  a  permissible

construction of the statute.”  Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467

U.S. 837, 843 (1984).  Deference under Chevron is appropriate if it is “apparent from

the agency’s generally conferred authority and other statutory circumstances that

Congress would expect the agency to be able to speak with the force of law when it

addresses ambiguity in the statute or fills a space in the enacted law.”  Mead, 533

U.S.  at  229.    An  agency’s  position  that  does  not  qualify  for  Chevron  treatment

                                              10
nonetheless  deserves  some  deference  to  the  extent  that  it  has  the  “power  to

persuade”  based  on,  inter  alia,  the  “thoroughness  evident  in  [the  agency’s]

consideration, the validity of its reasoning, [and] its consistency with earlier and

later pronouncements.”  Skidmore, 323 U.S. at 140; see also Mead, 533 U.S. at 234‐35.

       Congress delegated to the Secretary of Labor the adjudication of administra‐

tive claims brought under § 1514A.  See 18 U.S.C. § 1514A(b).  The Secretary, in turn,

has delegated this power to the ARB.  See Delegation of Authority and Assignment

of Responsibility to the Administrative Review Board, 75 Fed. Reg. 3924, 3924‐25

(Jan. 25, 2010).  Generally, a statutory delegation of adjudicative power also signals

a delegation of interpretive authority by Congress that merits Chevron deference. 

Mead, 533 U.S. at 229 (“We have recognized a very good indicator of delegation

meriting Chevron treatment in express congressional authorizations to engage in the

process  of  .  .  .  adjudication  that  produces  .  .  .  rulings  for  which  deference  is

claimed.”).  And other circuits have, in the past, afforded Chevron deference to ARB

interpretations of § 1514A.  See Lockheed Martin Corp. v. Admin. Review Bd., 717 F.3d

1121, 1131 (10th Cir. 2013); Wiest v. Lynch, 710 F.3d 121, 131 (3d Cir. 2013); Welch v.

Chao, 536 F.3d 269, 275‐76 & n.2 (4th Cir. 2008). 

        

                                              11
       But this Circuit has not yet decided whether Congress delegated interpretive

authority  over  §  1514A  to  the  ARB  in  Sarbanes‐Oxley,  and  the  Supreme  Court

recently  declined  to  resolve  this  issue.    See  Lawson,  134  S.  Ct.  at  1165  n.6  (not

deciding whether to grant Chevron deference to an ARB interpretation, but noting

the government’s position that Congress has delegated interpretive authority to the

Secretary of Labor); see also id. at 1186‐87 (Sotomayor, J., dissenting) (positing that

the ARB does not have interpretive authority over § 1514A under Sarbanes‐Oxley,

on  the  theory  that  such  authority  is  in  fact  delegated  to  the  SEC  by  a  different

portion of the Act).  Because the ARB’s rejection of its earlier standard is persuasive

even under lesser Skidmore deference, we need not decide the question whether its

interpretations of § 1514A merit Chevron deference.  See Encarnacion ex rel. George v.

Astrue, 568 F.3d 72, 78‐79 (2d Cir. 2009) (declining to determine whether agency

policy  deserved  Chevron  deference  because,  “even  applying  the  less  deferential

Skidmore standard,” the Court approved the agency’s position (citing Fed. Express

Corp. v. Holowecki, 552 U.S. 389, 399‐400 (2008))).

       Our focus in this appeal is whether Nielsen’s allegations allow him to claim

the protection of § 1514A because he provided information or otherwise assisted in

an  investigation  “regarding  any  conduct  which  [he]  reasonably  believe[d]  [to]

                                              12
constitute[  ]  a  violation  of”  the  enumerated  federal  provisions.    18  U.S.C.

§ 1514A(a)(1).  Relevant to our determination of this issue are two decisions of the

ARB  regarding  §  1514A.    In  2006,  the  ARB  held  in  Platone  v.  FLYi,  Inc.  that  “an

employee’s protected communications must relate ‘definitively and specifically’ to

the subject matter of the particular statute under which protection is afforded” – that

is, to one “of the listed categories of fraud or securities violations” in § 1514A(a)(1). 

ARB No. 04‐154, 2006 WL 3246910, at *8 & n.114 (ARB Sept. 29, 2006), aff’d sub nom.

Platone  v.  U.S.  Dep’t  of  Labor,  548  F.3d  322  (4th  Cir.  2008).    Several  circuits  later

adopted this standard.  See, e.g., Van Asdale v. Intʹl Game Tech., 577 F.3d 989, 996‐97

(9th Cir. 2009); Welch, 536 F.3d at 276; Allen v. Admin. Review Bd., 514 F.3d 468, 476

(5th  Cir.  2008).    This  Circuit  followed  the  reasoning  of  those  cases  in  a  non‐

precedential order.  See Vodopia, 398 F. App’x at 662‐63.

       In 2011, however, the ARB abrogated Platone, concluding that the “definitively

and specifically” test is “inapposite” to the Sarbanes‐Oxley whistleblower protection

provision and in “potential conflict with the express statutory authority of § 1514A,”

which  “prohibits  a  publicly  traded  company  from  discharging  or  in  any  other

manner discriminating against an employee for providing information regarding

conduct  that  the  employee  ‘reasonably  believes’  constitutes  a  SOX  violation.” 

                                                13
Sylvester v. Parexel Intʹl LLC, ARB No. 07‐123, 2011 WL 2165854, at *14‐15 (ARB May

25, 2011) (en banc).  The Board interpreted § 1514A to hew more closely to what its

text  expressly  provides:  that  the  plaintiff  must  have  a  subjective  belief  that  the

challenged conduct violates a provision listed in § 1514A, and that this belief must

be  objectively  reasonable.    Id.  at  *11‐12.    The  ARB  indicated  that  the  objective

component of the reasonable belief standard should be evaluated “based on the

knowledge available to a reasonable person in the same factual circumstances with

the same training and experience as the aggrieved employee.”  Id. at *12 (internal

quotation marks omitted).

       We  conclude  that  the  ARB’s  reasoning  in  Sylvester  to  the  effect  that  the

“definitively  and  specifically”  requirement  of  Platone  should  be  abrogated  is

persuasive and accordingly, this determination is entitled to Skidmore deference. 

Section  1514A  extends  whistleblower  protection  to  information  provided  by  an

employee  “regarding  any  conduct  which  the  employee  reasonably  believes

constitutes  a  violation”  of  the  enumerated  federal  provisions.    18  U.S.C.

§  1514A(a)(1).    The  statute  does  not  specify  what,  in  particular,  a  purported

whistleblower must establish to demonstrate that criminal fraud or securities‐related

malfeasance  is  afoot.    But  §  1514A’s  “critical  focus  is  on  whether  the  employee

                                             14
reported conduct that he or she reasonably believes constituted a violation of federal

law.”  Villanueva v. U.S. Dep’t of Labor, 743 F.3d 103, 109 (5th Cir. 2014) (quoting

Sylvester,  2011  WL  2517148,  at  *15)  (emphases  and  internal  quotation  marks

omitted).  A reasonable belief contains both subjective and objective components. 

See Sylvester, 2011 WL 2165854, at *11‐12; see also Lockheed Martin, 717 F.3d at 1132;

Harp v. Charter Commc’ns, Inc., 558 F.3d 722, 723 (7th Cir. 2009).  That is to say, a

plaintiff  “must  show  not  only  that  he  believed  that  the  conduct  constituted  a

violation, but also that a reasonable person in his position would have believed that

the conduct constituted a violation.”  Livingston v. Wyeth, Inc., 520 F.3d 344, 352 (4th

Cir. 2008). 

       Thus, relief pursuant to § 1514A turns on the reasonableness of the employee’s

belief that the conduct violated one of the enumerated provisions – which is contrary

to the “definitively and specifically” standard.  The objective prong of the reasonable

belief test focuses on the “basis of knowledge available to a reasonable person in the

circumstances with the employee’s training and experience.”  Sharkey v. J.P. Morgan

Chase  &  Co.,  805  F.  Supp.  2d  45,  55  (S.D.N.Y.  2011)  (internal  quotation  marks

omitted).  Many employees are unlikely to be trained to recognize legally actionable

conduct  by  their  employers.    Accordingly,  the  centrality  of  the  belief  of  the

                                           15
whistleblower that her employer has engaged in wrongdoing leads us to conclude,

in  accord  with  the  ARB’s  interpretation  in  Sylvester,  that  the  “definitively  and

specifically”  requirement  is  not  in  keeping  with  the  language  of  the  statute.6 

Therefore, we abrogate the standard that we previously iterated in Vodopia, 398 F.

App’x at 662‐63.7

                                                III.

       Although we have determined that the district court did not apply the proper

legal standard, we will nonetheless uphold the dismissal of Nielsen’s complaint if

it does not plausibly plead that Nielsen’s actions were protected by the statute.  We

conclude that Nielsen has failed to allege that it was objectively reasonable for him



       6
         We are less certain whether the ARB was correct in concluding that a § 1514A
complaint need not even “approximate specific elements” of the enumerated provisions
allegedly violated, or that there is no requirement that the violation must be “material.” 
See Sylvester, 2011 WL 2165854, at *17‐18.  We note that the statute does require plausible
allegations that the whistleblower reported information based on a reasonable belief that
the employer violated one of the enumerated provisions set out in the statute.  See 18 U.S.C.
§ 1514A(a)(1).  Thus, the statutory language suggests that, to be reasonable, the purported
whistleblower’s belief cannot exist wholly untethered from these specific provisions.
       7
        We do not suggest that Vodopia would have been decided otherwise, even in the
absence of the then‐prevailing “definitive and specific” standard.  Indeed, the fact that the
complaint  there  “fail[ed]  to  allege  that  [the  plaintiff]  reasonably  believed  that  he  was
reporting  potential  securities  fraud  as  opposed  to  patent‐related  malfeasance,”  398  F.
App’x at 663, could well lead to the same result under the standard we announce here, but
we need not and do not address this issue.

                                                16
to  believe  that  the  activity  he  reported  constituted  a  violation  of  the  laws  and

regulations listed in § 1514A: the federal mail fraud, wire fraud, bank fraud, and

securities fraud statutes, in addition to “any rule or regulation of the Securities and

Exchange Commission, or any provision of Federal law relating to fraud against

shareholders.”8    18  U.S.C.  §  1514A(a)(1).    The  complaint  states  that  Nielsen

“reasonably  believed  that  defendants  were  committing  fraud  upon  [their]

shareholders and would likely continue violating the United States mail and wire

fraud statutes by using telephone lines and emails in furtherance of the fraud.”  J.A.

9.  But this conclusory statement cannot sustain Nielsen’s § 1514A claim.  

       First,  Nielsen  has  not  plausibly  pled  an  objectively  reasonable  belief  that

AECOM engaged in mail or wire fraud, as both require a scheme to steal money or

property – allegations that do not appear in the complaint.9  See United  States v.

Autuori,  212  F.3d  105,  115  (2d  Cir.  2000);  see  also  Villanueva,  743  F.3d  at  109‐10

(holding that allegations under § 1514A of violations of foreign tax laws could not



       8
        Because Nielsen has not plausibly alleged objective reasonableness, we need not
decide  whether  his  complaint  adequately  alleges  that  he  subjectively  believed  the
challenged conduct involved a violation of one of the listed provisions.
       9
         Additionally, Nielsen has abandoned the mail and wire fraud theories by neither 
opposing the motion to dismiss on this issue nor raising them in his brief on appeal.  See
Lore v. City of Syracuse, 670 F.3d 127, 149 (2d Cir. 2012).

                                              17
support a reasonable belief regarding a violation of the U.S. federal mail and wire

fraud statutes).  

       Second, Nielsen cannot show that it was objectively reasonable to believe that

the conduct he complained of constituted shareholder fraud.  In essence, Nielsen

alleges that a single employee failed properly to review fire safety designs.  There

is  no  claim  that  this  fire  safety  review  is  required  by  any  federal  statute  or

regulation, that these designs had ever been submitted by AECOM for approval by

any outside body, or even that the allegedly inadequate fire safety review posed any

specified  safety  hazard.    As  the  ARB  noted  in  Sylvester,  “[i]t  may  well  be  that  a

complainant’s complaint concerns such a trivial matter,” in terms of its relationship

to shareholder interests, “that he or she did not engage in protected activity under

[§  1514A].”    2011  WL  2165854,  at  *19.    We  conclude  that  this  is  such  a  case. 

According to the allegations of the complaint, AECOM is a publicly traded U.S. firm

with an “international reputation and brand identity,” J.A. 5, that maintains offices

– at the least – in Dubai, New York, and Arlington, Virginia.  There is no claim that

the improper activity allegedly disregarded by AECOM was related to any specified

AECOM venture, much less an important one, nor is there any nonconclusory claim

that this activity would negatively affect AECOM’s operations either in the United


                                              18
States or in Dubai.  While the complaint states that the “practice had the potential

of exposing the company to extreme financial risk” and “thus constituted potential

shareholder fraud,” J.A. 5, this bald statement is insufficient as a matter of law to

make out a claim under § 1514A.  The connection between Nielsen’s claims and

supposed fraud against shareholders is simply too tenuous.

       By comparison, the plaintiffs whose claims the ARB permitted to proceed in

Sylvester asserted that their employer, Parexel – a company that conducted drug

testing for pharmaceutical manufacturers – falsified information used in the clinical

testing of several major clients’ drugs.  One of the plaintiffs was allegedly derided

by colleagues as the “Parexel police” due to her unwillingness to falsify reports or

otherwise permit the adulteration of clinical studies conducted under standards

regulated  by  the  U.S.  Food  and  Drug  Administration.    When  the  plaintiffs

complained to supervisors, the complaint said, the company repeatedly failed to

investigate.  The plaintiffs alleged that they were subsequently subject to threats and

other  forms  of  retaliation.    Within  months  of  the  initial  reports  of  misconduct,

Parexel terminated the plaintiffs.  2011 WL 2165854, at *2‐4. 

       In Wiest, the plaintiff, an accountant for Tyco Electronics Corporation, alleged

that he was fired after he challenged perceived misconduct in Tyco’s accounting


                                            19
practices  at  a  time  when  “his  office  was  under  a  high  level  of  audit  scrutiny”

following a well‐publicized corporate fraud scandal at the company.  710 F.3d at

124‐25 (internal quotation marks omitted).  The Third Circuit ruled that, particularly

in the aftermath of an accounting scandal at Tyco, it was reasonable for the plaintiff

to believe – based on the evidence available in context – that certain executives were

continuing to engage in similar fraudulent conduct, in violation of a provision listed

in § 1514A.  Id. at 135‐37 & n.5.

       Other  cases  where  §  1514A  claims  predicated  on  shareholder  fraud  have

survived dismissal have included stronger claims regarding either the importance

of the challenged conduct to the defendant employer’s business or the complicity of

the employer in unlawful conduct.  See, e.g., Gladitsch v. Neo@Ogilvy, No. 11 Civ. 919,

2012 WL 1003513, at *1, *7 (S.D.N.Y. Mar. 21, 2012) (holding that a complaint was

sufficient under § 1514A where it alleged that defendants had deliberately overbilled

IBM, the defendants’ largest client, and that the overbilling could be detrimental to

that  business  relationship  in  addition  to  “crippl[ing]  shareholder  confidence”

through the reporting of “artificially inflated revenues”); Sharkey, 805 F. Supp. 2d at

48‐50,  55‐56  (holding  that  a  complaint  sufficiently  alleged  violations  of  §  1514A

where a bank’s client exhibited a pattern of suspicious conduct, in which the bank


                                            20
may have been complicit, including inconsistent financial statements, unverifiable

identification documents, and unusual fund transfer patterns – behavior potentially

consistent with fraud or money laundering).

       Stripped of its bare and unsupported conclusions, Nielsen’s complaint wholly

fails to allege that the misconduct he reported would have significant repercussions

for AECOM or, by extension, its shareholders.  Nor has Nielsen alleged any facts

plausibly  suggesting  that  this  supposed  misconduct  implicated  any  of  the

enumerated provisions in § 1514A.  We conclude that the complaint’s allegations fail

to  sustain  this  whistleblower  suit  under  §  1514A  because  Nielsen  has  failed

plausibly  to  allege  that  he  reasonably  believed  AECOM’s  conduct  violated  an

enumerated provision.  Accordingly, we deem Nielsen’s claim to be insufficient as

a matter of law.10

                                     CONCLUSION

       To  summarize,  we  conclude  that  an  alleged  whistleblowing  employee’s

communications need not “definitively and specifically” relate to one of the listed


       10
         While leave to amend a complaint is to be granted “freely . . . when justice so
requires,” Fed. R. Civ. P. 15(a)(2), Nielsen did not request to amend the complaint either
below or in this Court on appeal.  See Gallop v. Cheney, 642 F.3d 364, 369 (2d Cir. 2011)
(“[N]o court can be said to have erred in failing to grant a request [to amend the complaint]
that was not made.”).

                                             21
categories of fraud or securities violations in § 1514A in order for that employee to

claim protection under the statute.  A complaint pursuant to § 1514A must, however,

plausibly plead that the plaintiff engaged in protected activity – that the plaintiff

reasonably  believed  the  conduct  he  challenged  constituted  a  violation  of  an

enumerated provision.  Nielsen does not plausibly allege, on the basis of assertions

beyond  the  trivial  and  conclusory,  that  it  was  objectively  reasonable  for  him  to

believe that there was such a violation here.  Therefore, the judgment of the district

court is AFFIRMED.




                                            22